CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. Claims 58-65, 67-74 and 76-79 are presented for examination. Claims 1-57, 66 and 75 are cancelled. 


Remarks
2.	Applicant agreed to amend claim 69 to alleviate the Claim Objection of this claim, see “Examiner’s Amendment“ section below, therefore the Claims Objection of this claim is respectfully withdrawn.





Examiner’s Amendment 

3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with attorney Jacob Smith (Reg. No. 65,276) on 2/2/2022. 

The claims have been amended as follows:
69. (Currently amended) The method of claim 58, wherein displaying the volumetric environment includes: 
displaying, on the display, the first plurality of SR objects at a first plurality of locations overlaid on a physical environment within the volumetric environment;
detecting a change in at least one of a user position or a user orientation in the volumetric environment; and 
in response to detecting the change in at least one of the user position or the user orientation in the volumetric environment, displaying, on the display, the first plurality of SR objects at a second plurality of locations overlaid on a physical environment within the volumetric environment.



Allowable Subject Matter

4.	Claims 58-65, 67-74 and 76-79 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 58, 70 and 77, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Moore teaches displaying virtual folders containing files and folders to users in different views based on their metadata. The user selects a metadata property; the system then searches for items that have the selected metadata property, and a virtual folder icon representing the collection of items that have the metadata property is displayed. The file icons can be sorted by multiple metadata properties like Category, Author, or User. The files in the folder are further sorted by Author or Category. The user can display files having two selected properties.
The prior art of Lee teaches displaying icons representing menu items or information about a point of interest over an augmented reality environment.
The prior art of Cuttrell teaches displaying a plurality of tiles. When the user clicks on a property tile, the tile expands and a property pane opens, while maintaining the other tiles unexpanded.
But the claims of the present invention recite a different combination of limitations. Claim 58 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“identifying a first plurality of data items, each of the first plurality of data items includes a first metadata field and a second metadata field; 
displaying, on the display, a volumetric environment including a first plurality of synthesized reality (SR) objects corresponding to the first plurality of data items, 
each of the first plurality of data items includes the first metadata field with a respective one of a plurality of first metadata field values; 
detecting a first user input directed toward a first SR object among the first plurality of SR objects corresponding to a first data item among the first plurality of data items, 
the first SR object includes the first metadata field with a particular one of the plurality of first metadata field values; and 
in response to detecting the first user input directed to the first SR object: 
replacing the first SR object with a second plurality of SR objects corresponding to a second plurality of data items, 
each of the second plurality of data items includes the first metadata field with the particular one of the plurality of first metadata field values and the second metadata field with a respective one of a plurality of second metadata field values; and Amendment-2-Atty. Docket No.: 27753-50219US1App. No.: 17/059,814 
maintaining display of a balance of the first plurality of SR objects, not including the first SR object, within the volumetric environment“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
February 2, 2022